Exhibit 10.30

*Confidential Treatment has been requested for
the marked portions of this exhibit pursuant
to Rule 24b-2 of the Securities Act of 1934, as amended

Dated December 31, 2017

SHARE PURCHASE AGREEMENT RELATING TO

GLU MOBILE (RUSSIA) LIMITED

between

GLU MOBILE INC.

as Seller

and

SABER INTERACTIVE

as Buyer

 

 





--------------------------------------------------------------------------------

 



THIS AGREEMENT is made on December 31, 2017

BETWEEN:

(1)        GLU MOBILE INC., a company incorporated  in Delaware, United States
of America with the registration number 4247225, whose principal office is at
875 Howard St., Suite 100, San Francisco, CA 94103 (the “Seller”);

(2)        SABER INTERACTIVE,  a company incorporated in New Jersey, United
States of America with the registration number 201440034 whose principal office
is at 4 Winthrop Pl, Maplewood, NJ 07040 (the “Buyer”);

each of the Seller and the Buyer is referred to as a “Party” and together the
“Parties”.

WHEREAS:

A.  The Seller is the sole shareholder of all issued share capital of GLU MOBILE
(RUSSIA) LIMITED, a company incorporated under the laws of England and Wales
with company number 05207798 whose registered address is 30 City Road, London,
EC1Y 2AB (the “Company”).

B.   This Agreement contains the terms and conditions upon which the Buyer has
agreed with the Seller to buy the Share (as defined in Clause 1.1
(Interpretation)) on the terms and subject to the conditions of this Agreement.

IT IS AGREED:

1.         INTERPRETATION

1.1       In this Agreement:

"Advisers" in relation to a person means professional advisers advising that
person, including (unless the context requires otherwise) partners or members in
or directors of (as the case may be) such advisers and employees of such
advisers;

“Affiliate” means, with respect to any person, any other person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
person;

“Aggregate Employee Bonus Payments” means the total amount payable by the Buyer
(or an Affiliate of Buyer) (i) to the Specified Employees identified on Schedule
1, (ii) in the amounts specified by Seller in Schedule 1, which shall not exceed
USD 500,000 in the aggregate, and (iii) solely upon Seller’s direction to Buyer
pursuant to delivery of a certificate from an authorised officer of the Seller
certifying successful completion (as determined by Seller in its sole and
reasonable discretion) by the Specified Employees of the Deer Hunter and Legacy
Games Transition on or prior to March 31, 2018 pursuant to the Transitional
Services Agreement;

“Applicable Law” means the laws of the United Kingdom, the Russian Federation,
State of Delaware and State of New Jersey, or any other relevant jurisdiction
that affects and has the authority to affect the matter or person in question;

"Articles" means the articles of association of the Company as at the date of
this Agreement;



1

--------------------------------------------------------------------------------

 



“Bonus Payment Date” means the date that Buyer (or an Affiliate of Buyer) makes
the Aggregate Employee Bonus Payments to the Specified Employees, which date may
not be prior to payment of the Payment Price instalment set forth in Clause
4.1.ii.;

“Business Day” means a day (other than a Saturday or Sunday or a public holiday)
when commercial banks are open for ordinary banking business in the United
States of America and the United Kingdom;

"Claim" includes a claim, action, proceeding or demand;

“Completion” means completion of the purchase by the Buyer of the Share under
this Agreement;

“Control” means the power of a person to procure that the affairs of another
person are conducted in accordance with the wishes of that first person, whether
by means of (in the case of a company) being the owner of more than fifty (50)
per cent. of the issued share capital of or voting rights in that company, or
being a member or a shareholder of that company who controls, whether alone or
pursuant to an agreement with other shareholders or members, more than fifty
(50) per cent. of the issued share capital of the voting rights in that company,
or having the right to appoint and remove the majority of the directors or
otherwise control the majority of the votes at board meetings of that company by
virtue of any powers conferred by the articles of association, shareholders'
agreement or any other document regulating the affairs of that company or
otherwise; and "Controlled" shall be construed accordingly;

“Deer Hunter and Legacy Games Transition” means the successful transition of the
Seller's Deer Hunter 2017 mobile game and the Legacy Games to the Seller's
studio in Hyderabad, India following the Completion pursuant to the Transitional
Services Agreement;

"Disclosed" means fairly disclosed to the Buyer in the Disclosure Letter with
sufficient explanation and detail to identify the nature, scope and implications
of the matter disclosed;

"Disclosure Letter" means the letter of the same date as this Agreement from the
Seller to the Buyer;

“Encumbrance” means any pledge, charge, lien, mortgage, debenture,
hypothecation, security interest, pre‑emption right, option and any other
encumbrance or third party right or claim of any kind or any agreement to create
any of the above;

“Governmental Authority” means: (i) any person having legal and/or regulatory
authority and/or enforcement powers under Applicable Law; and/or (ii) any Tax
Authority; and/or (iii) any federal, regional or local government or
governmental, administrative, fiscal, judicial, prosecutorial, or government
body, department, commission, authority, tribunal, agency or entity, in each
case where they have authority and jurisdiction over the matter in question;

“Insolvency Proceedings” means: (a) the presentation of an order or petition, or
the passing of a resolution, for winding up; (b) the appointment of a
liquidator, an administrator, receiver or administrative receiver in respect of
a company or its assets or business; (c) the presentation of a petition or
application or the making of an order for the appointment of a liquidator, an
administrator, receiver or administrative receiver in respect of a company or
its assets or business; (d) a failure of a company to pay its





2

--------------------------------------------------------------------------------

 



debts as they fall due; (e) the commencement or conclusion of negotiations with
any one or more of the creditors of the company with a view to restructuring or
rescheduling any of that company’s indebtedness; (f) the entry into any
composition, compromise, assignment or arrangement by a company with its
creditors, or (g) any analogous proceedings or arrangements under the laws of
any applicable jurisdiction;

“Legacy Games” means the mobile games developed and operated by the Russian
Branch and owned by Seller including (but not limited to) Contract Killer
Sniper,  Contract Killer 2,  Frontline Commando DDay,  Frontline Commando WW2
and Blood & Glory Immortals;

“Loss” or “Losses” means any and all losses, Taxes, liabilities, including
charges, costs, damages, fines, penalties, interest and all legal and other
reasonable professional fees and expenses;

“Purchase Price” has the meaning given to it in Clause 4 (Purchase Price);

“Relevant Party’s Group” means, in relation to a Party, that Party’s Affiliates
from time to time;

"Representatives" in relation to a person means the directors, officers,
employees agents, sub-contractors and consultants of, and individuals seconded
to work for that person;

"Russian Branch" means the Company's Moscow branch office, certificate of
accreditation and application in the public register of branches of foreign
corporate entities accredited on the territory of Russian Federation from April
21, 2016, Series 77 No. 016249185, issued by the Moscow Inter-district
Inspectorate of the Federal Tax Service No. 47, accreditation record No.
10150002258 dated March 12, 2015, registered address of actual location: Russian
Federation, 115162, Moscow, Shabolovka, 31G;

"Share" means one issued ordinary share of £1.00 in the capital of the Company;

"Tax” or “Taxation” means and includes all forms of taxation and statutory and
governmental, state, provincial, local governmental or municipal charges,
duties, contributions and levies, withholdings and deductions, in each case
whether of the United Kingdom or elsewhere and whenever imposed and all related
penalties, charges, costs and interest;

“Taxation Authority” means any governmental or other authority competent to
impose Taxation whether in the United Kingdom, Russia or elsewhere;

“Tax Return” means any return, computation, report, statement, form or other
document whatsoever required to be submitted to any Taxation Authority in
respect of Tax in accordance with Applicable Law or pursuant to an official
request of any Taxation Authority (including elections, declarations,
disclosures, schedules, estimates and information) for Taxes;

“Transaction Documents”  means this Agreement and the Transitional Services
Agreement; and “Transaction Document” shall mean any one of them;

“Transitional Services Agreement” means the transitional services agreement to
be entered into by the Seller and the Buyer on the date of this Agreement in
respect of the





3

--------------------------------------------------------------------------------

 



Deer Hunter and Legacy Games Transition and certain other matters specified
therein; and

"Warranty" means any warranty set out in clause 6.1.

1.2       In this Agreement (including the introduction and the schedules):

(i)        any statute or statutory provision includes a reference to that
statute or statutory provision as from time to time consolidated, modified,
re-enacted or replaced by any statute or statutory provision and to any
subordinate legislation made under the relevant statute except to the extent
that any such consolidation, modification or re-enactment coming into force
after the date of this Agreement would increase or extend the liability of any
Party under this Agreement;

(ii)       the singular includes the plural and vice versa;

(iii)      a clause or schedule is a reference to a clause of or a schedule to
this Agreement;

(iv)      any gender includes other genders;

(v)       a person includes all forms of legal entity including an individual,
company, body corporate (wherever incorporated or established or carrying on
business), unincorporated association, governmental entity and a partnership
and, in relation to a Party who is an individual, his legal personal
representative(s);

(vi)      a document  "in agreed form" is to a document in the form of the draft
agreed between the Parties to this Agreement and initialled by or on behalf of
the Parties for the purposes of identification;

(vii)     the words "include", "including" and "in particular" are to be
construed as being by way of illustration or emphasis only and are not to be
construed so as to limit the generality of any words preceding them;

(viii)    the words "other" and "otherwise" are not to be construed as being
limited by any words preceding them; and

(ix)      the headings to clauses are to be ignored in construing this
Agreement.

2.         SALE AND PURCHASE

2.1       The Seller shall sell the Share, and the Purchaser shall purchase the
Share with all rights attaching to it pursuant to the Articles and free from all
Encumbrances on the terms and subject to the conditions of this Agreement.

3.         COMPLETION

3.1       Completion will take place immediately following the signature of this
Agreement. Completion shall take place virtually by the exchange of this
Agreement between the Parties by email with the originals of the respective
documents to be sent out by each Party to the other Party immediately after
Completion by courier delivery, or in such other manner as the Parties may
agree.

3.2       At Completion the Seller shall sign and deliver to the Buyer:





4

--------------------------------------------------------------------------------

 



3.2.1.   a stock transfer form in relation to the Share duly executed and signed
by the Seller;

3.2.2.   a copy of an unanimous written directors’ resolution of the Company
that:

(a)        approves registration of the Buyer as a member of the Company in
respect of the Share (subject to receipt of the Initial Purchase Price and
stamping);

(b)        authorises and instructs the secretary of the Company to (i) make the
necessary entries in the Company’s register of members to record that the Buyer
is the legal and beneficial owner of the Share; and (ii) to make the necessary
Companies House filings to record that the Buyer is the registered holder of the
Share;

(c)        approves the issuance of a new share certificate in respect of the
Share in the name of the Buyer;

(d)        approves the cancellation of the share certificate held by the Seller
prior to Completion;

(e)        approves the resignations referred to in clause 3.2.3 below; and

(f)        appoints Andrey Iones and Matthew Karch as the new directors of the
Company with effect from Completion,

in each case subject to receipt of the Initial Purchase Price in accordance with
clause 4;

3.2.3.   letters of resignation in agreed form from each director and the
secretary of the Company;

3.2.4.   the Disclosure Letter signed by the Seller;

3.2.5.   Seller’s corporate approval of the sale of the Share; and

3.2.6.   a counterpart of the Transitional Services Agreement signed by Seller.

3.3       At Completion the Buyer shall:

(a)        deliver to the Seller a copy of the resolutions of the board of
directors of the Buyer authorising the execution and performance by the Buyer of
its obligations under this Agreement;

(b)        deliver to the Seller a counterpart of the Transitional Services
Agreement signed by the Buyer; and

(c)        maintain the employment of all employees of the Company and the
Russian Branch, providing for at least the same compensation level as provided
currently by Seller and maintaining all titles and positions.

3.4       The Parties agree that all actions listed in this Clause 3 shall be
taken simultaneously, and Completion shall take place only after all the actions
are taken, but the Buyer shall not be obliged to pay the Initial Purchase Price
until the Seller has duly performed the actions in Clause 3.2.





5

--------------------------------------------------------------------------------

 



3.5       Following the payment of the Initial Purchase Price, the Seller shall
sign and deliver to the Buyer (subject to the stock transfer form having been
duly stamped):

(a)        new share certificate in relation to the Share showing the Buyer as
the owner of the Share issued and signed by a director or the secretary of the
Company; and

(b)        a copy of the updated register of members of the Company showing the
Buyer as the owner of the Share.

4.         PURCHASE PRICE

4.1       The consideration for the sale and purchase of the Share shall be USD
2,800,000 plus an amount (the “Bank Account Amount”) equal to the cash balance
of bank accounts controlled by the Company on the date of this Agreement (the
“Purchase Price”) payable in up to four instalments as set out below on a
cash-free, debt-free basis:

i.    USD 1,300,000 plus the Bank Account Amount to be paid not later on Janaury
3, 2018 (the "Initial Purchase Price"); and

ii.   USD 1,500,000 payable on the date of successful completion of the Deer
Hunter and Legacy Games Transition pursuant to the Transitional Services
Agreement, provided that Buyer shall be entitled to deduct from such payment an
amount equal to the Aggregate Employee Bonus Payments paid by the Buyer to the
Specified Employees on the Bonus Payment Date, as set out in clause 4.3 below.

4.2       The Buyer shall pay the Purchase Price on the dates provided above by
transfer to the following account of the Seller or other account specified by
the Seller in writing:

For wires originating from a U.S. bank:

[*]

For wires originating from a non-U.S. bank:

[*]

In the event that Buyer does not pay the Initial Purchase Price by January 9,
2018, then the Buyer will be assessed a penalty of 1% interest per day (or the
maximum amount allowable under Applicable Law) for each day such payment is late
(with interest assessed beginning on January 4, 2018) until payment is
made.  Such penalty is in addition to, and not in substitute for, any other
rights and remedies that Seller may have under this Agreement or Applicable Law.
If the Buyer does not make any of the other payments specified in Clause 4.1
within 10 days of the dates set forth in Clause 4.1, then Buyer will be assessed
a penalty of 0.025% interest per day (or the maximum amount allowable under
Applicable Law) for each day such payment is late.

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.





6

--------------------------------------------------------------------------------

 



4.3       In the event that Seller determines, in its sole and reasonable
discretion, that the Deer Hunter and Legacy Games Transition has been
successfully completed pursuant to the Transitional Services Agreement, then
upon receipt of written notice from the Seller to this effect, the Buyer shall
pay to the Specified Employees the Aggregate Employee Bonus Payments in the
amounts specified on Schedule 1, but not more than USD 500,000 in aggregate. The
Seller may amend Schedule 1 following Completion and prior to the Bonus Payment
Date in its sole discretion, such as to reflect events occurring subsequent to
Completion, including any departures of employees working on the Deer Hunter and
Legacy Games Transition. In accordance with clause 4.1(ii), the Buyer shall
reduce the amount of the second instalment of the Purchase Price by the
Aggregate Employee Bonus Payments paid by Buyer to the Specified Employees on
the Bonus Payment Date.

4.4       Each Party agrees to provide all information and assistance reasonably
requested by any other Party or its solicitors to enable the Party making the
request or its solicitors to comply with the Money Laundering Regulations 2007.

5.         POST-COMPLETION

5.1       The Buyer shall and shall procure that all of the necessary Companies
House filings required in connection with Clause 3 are filed following
Completion and that the statutory books of the Company are updated accordingly.

5.2       For the avoidance of doubt, the Buyer shall procure that the 2017
statutory audit is carried out following Completion.

5.3       If requested by Seller, the Buyer shall take all necessary actions
following Completion to transfer Company’s ownership interest in Seller’s India
subsidiary to such Affiliate of Seller as Seller may specify in writing to Buyer
and the Seller shall reimburse to the Buyer all reasonable costs and expenses
actually incurred by Buyer connected with the transfer of Company’s ownership
interest in Seller’s India subsidiary, if any.

6.         REPRESENTATION AND WARRANTIES

6.1       The Seller warrants to the Buyer that:

6.1.1    The Seller is the legal and beneficial owner of the Share;

6.1.2    The Share has been properly allotted and issued and is fully paid up;

6.1.3    The Share is free from all Encumbrances and there is no agreement or
commitment to give or create any Encumbrance over or affecting the same and no
claim has been made by any person to be entitled to any such Encumbrance;

6.1.4    There are no outstanding agreements entered into or commitments made by
the Seller which call for the issue of any shares, loan stock or debentures in
or other securities of the Company or accord to any person the right to call for
the issue of any such shares, loan stock, debentures or other securities;

6.1.5    There is no litigation in respect of the Share and there are no valid
legal claims on the basis of which such litigation could be successfully brought
and resolved against the Seller or the Company;





7

--------------------------------------------------------------------------------

 



6.1.6    There are no claims, assessments, levies, administrative proceedings,
or lawsuits pending, or is aware, threatened by any Taxing Authority with
respect to the Company;

6.1.7    All information and Tax Returns supplied by the Company to any Taxation
Authority for the purposed of Taxation were, when supplied, complete and
accurate in all material respects;

6.1.8    The Company has no outstanding debts;

6.1.9    So far as Seller is aware, the Company is in material respects in
compliance with all applicable legislation in the United Kingdom and Russian
Federation (in case of Russian Branch) regarding employment and employment
practices, terms and conditions of employment and wages and hours, and is not
and has not engaged in any unfair labour practices;

6.1.10  So  far as Seller is aware, no employee of the Company is entitled to
terminate its employment or engagement or request the payment of liquidated
damages or a termination payment or similar payment due to the transaction
contemplated in this Agreement;

6.1.11  The Company does not have an option plan in place.

6.2       The Buyer warrants to the Seller that:

6.2.1    the Buyer is a company duly incorporated and organised and validly
existing under the laws of its  place of incorporation;

6.2.2    the Buyer has the power and authority to enter into this Agreement and
the other Transaction Documents to which it is a party, each of which
constitutes (when executed) legal, valid and binding obligations on it in
accordance with its respective terms;

6.2.3    the Buyer has taken all corporate and other action necessary to enable
it to enter into and perform and observe any obligations, actions and
undertakings set out in this Agreement and the Transaction Documents;

6.2.4    the execution and delivery of, and the performance by the Buyer of its
obligations under this Agreement and the Transaction Documents will not:

(a)        result in a breach of any provision of any constitutional document of
the Buyer;

(b)        result in a breach of, or constitute a default under, any document to
which the Buyer is a party or by which the Buyer is bound and which is relevant
in the context of the transactions contemplated by this Agreement;

(c)        result in a breach of any order, judgment or decree of any court or
governmental agency to which the Buyer is a party or by which the Buyer is bound
and which is relevant in the context of the transactions contemplated by this
Agreement;

6.2.5    the Buyer is not required to give any notice to or make any filing with
or obtain any permit, consent, waiver or other authorisation from any
governmental or regulatory authority or other person in connection with the
execution, delivery





8

--------------------------------------------------------------------------------

 



and performance of this Agreement or any other Transaction Documents to which it
is a party;

6.2.6    the Buyer is not subject to any Insolvency Proceedings and there are no
legal grounds for commencing any Insolvency Proceedings in respect of it and the
execution, delivery and performance of this Agreement or any other Transaction
Documents to which it is a party will not lead to or give rise to Insolvency
Proceedings in respect of it.

6.3       Each of the warranties shall be separate and independent and (unless
expressly provided otherwise) shall not be limited by reference to any other
warranty or by anything in this Agreement.

6.4       Subject as specifically otherwise provided in this Agreement, the
warranties shall remain in full force and effect notwithstanding the Completion.

6.5       Where a Warranty is qualified by the expression "so far as the Seller
is aware" or a similar expression, the Seller shall be deemed to have such
additional awareness as the Seller would have if it had made reasonable enquiry
into the subject matter.

6.6       The Seller shall indemnify the Buyer against any Losses arising as a
result of a breach by the Seller of the Warranties in clauses 6.1.1 and 6.1.3,
in each case except to the extent this results from a breach by the Buyer of any
of the Buyer’s warranties or obligations under this Agreement. Any amount
payable by the Seller in accordance with this clause 6.6 shall not exceed the
Purchase Price.

6.7       Payments made by the Seller to the Buyer in respect of Claims under
the Warranties shall so far as possible be treated by the Parties as a reduction
in the consideration for the Share.

7.         LIMITATIONS

7.1       The limitations set out in this clause 7 shall not apply to a Claim
under this Agreement against the Seller which is (or the delay in discovery of
which is) the consequence of fraud, or wilful non-disclosure on the part of the
Seller, its agents or Advisers.

Time limits

7.2       Subject to clause 7.7, the rights of the Buyer in respect of any Claim
for breach of a Warranty shall only be enforceable if the Buyer gives written
notice to the Seller (giving so far as practicable the amount and details of the
Claim) on or before the date falling 18 months after the Completion Date. The
notice in writing shall give all reasonably ascertainable particulars of the
factual matters giving rise to the Claim and include the Buyer's best estimate
of the amount of the Claim.

The liability of the Sellers for any Claim notified under this clause 7.2 shall
(if it has not been previously satisfied, settled or withdrawn), cease
six months after the date on which the Claim was notified unless court
proceedings have been started in respect of it or it has been submitted to
arbitration and the proceedings or submission to arbitration has not been
withdrawn or terminated.

The provisions of this clause 7.2 shall not apply to any Claims made pursuant to
clause 6.6.





9

--------------------------------------------------------------------------------

 



Claims threshold

7.3       The Buyer shall not be entitled to recover in respect of a breach of
Warranty where the liability resulting from the breach is less than USD 140,000,
and any such liability of less than USD 140,000 shall be disregarded in
computing the figure of USD 280,000 referred to in clause 7.4.

7.4       The Seller shall not be liable in respect of any Claim under the
Warranties unless the total cumulative liability of the Seller in respect of all
such Claims exceeds USD 280,000 (in which event the Seller shall be liable for
the whole of such liability and not merely for the excess).

Maximum Claims

7.5       Where there have been breaches of the Warranties, then (subject to
clause 7) the Buyer shall not be entitled to recover under the Warranties in
respect of such breaches or Claims more than USD 840,000 in total, including all
legal, professional and other costs and expenses incurred by the Buyer in
connection with such breach(es) or Claim(s). The provisions of this clause shall
not apply to any Claims made pursuant to clause 6.6.

Double Claims

7.6       The Buyer shall not be entitled to recover from the Seller under the
Warranties more than once in respect of the same damage suffered.

Disclosure Letter

7.7       The Seller shall be under no liability under the Warranties in respect
of any matter to the extent that the matter or circumstance giving rise to such
liability was Disclosed.

8.         NON-COMPETITION

8.1       The Buyer covenants with the Seller that it will not, nor will it
through the Company, the Buyer’s Affiliates or any of its or their Advisers or
Representatives or otherwise, for a period of five years following the date of
the Deer Hunter and Legacy Games Transition, commercially exploit any mobile
games that primarily involve hunting deer and/or other animals.

8.2       The Buyer acknowledges that the undertakings in clause 8.1 are
reasonable; that such restrictions are integral to the terms on which the Seller
has agreed to the transactions contemplated in this Agreement, the Transitional
Services Agreement and the Asset Purchase and License Agreement and are
necessary for the implementation of such transactions.

9.         CONFIDENTIALITY

9.1       Subject to clause 10 (Announcements) and clause 9.2, each Party shall
and shall procure that each of its Affiliates shall keep confidential any
information which is obtained by it or any of its Representatives which:

(a)        relates to the negotiation of this Agreement or any document referred
to in this Agreement;





10

--------------------------------------------------------------------------------

 



(b)       relates to the provisions or the subject matter of this Agreement or
of any document referred to in this Agreement;

(c)        in the case of the Seller, relates to the Buyer or any of their
Affiliates; and

(d)        in the case of the Buyer, relates to the Seller or any of its
Affiliates,

(collectively, "Confidential Information").

9.2       Clause 9.1 shall not apply to Confidential Information to the extent
that:

(a)        any Party (or its Advisers or Representatives) is required to
disclose it by any Applicable Law, Governmental Authority or the rules and
regulations of the U.S. Securities and Exchange Commission;

(b)        it enters the public domain other than as a result of the
unauthorised disclosure by a Party or any of its Affiliates or its or their
Advisers;

(c)        it is in the possession of any Party or of any of its Affiliates or
its or their Advisers free from any restriction as to its use or disclosure
having been obtained otherwise than from any of the other Parties for the
purposes of this Agreement; provided further it was not obtained as of the
result of the unauthorised disclosure by a Party or any of its Affiliates or its
or their Advisers;

(d)        a Party has disclosed it to any of its Affiliates or its or their
Advisers who need to know such information for the purposes of advising in
relation to or furthering the provisions of this Agreement and who are aware of
the obligations of confidentiality and agree to keep the information
confidential and not to use any Confidential Information for any purpose other
than the purpose for which it was disclosed.

9.3       Subject to clause 9.4, no information to which clause 9.2(a) applies
may be disclosed by a Party unless that Party has:

(a)        given, where practicable, at least [five] Business Days' written
notice to the non-disclosing Party of such proposed disclosure;

(b)        consulted with the non-disclosing Party; and

(c)        agreed with the non-disclosing Party the content of the disclosure.

9.4       The non-disclosing Party may not request amendments under clause 9.3
or otherwise limit disclosure under clause 9.3 in a manner which would prevent
the disclosing Party from complying with the requirements referred to in clause
9.2(a).

10.       ANNOUNCEMENTS

10.1     Subject to clause 10.2, no Party shall make, or procure or permit the
making of, any announcement which relates to this Agreement or the matters
contained in it, without the written approval of the other Parties.

10.2     Each Party may make an announcement concerning this Agreement or the
transactions contemplated by this Agreement:





11

--------------------------------------------------------------------------------

 



(a)        in the agreed form following signing of this Agreement;

(b)        if required by Applicable Law or any Governmental Authority except
that, to the extent practicable, such announcement shall only be made after
consultation with the other Parties; or

(c)        as required by the rules and regulations of the U.S. Securities and
Exchange Commission.

11.       ASSIGNMENT

No Party may assign, transfer, charge, declare a trust of or otherwise dispose
of all or any part of its rights and benefits under this Agreement (including
any cause of action arising in connection with any of them) or of any right or
interest in any of them.

12.       FURTHER ASSURANCE

The Parties shall from time to time and at their own cost do, execute and
deliver or procure to be done, executed and delivered all such further acts,
documents and things reasonably required in order to give full effect to this
Agreement and its rights, powers and remedies under this Agreement.

13.       ENTIRE AGREEMENT

13.1     This Agreement, together with the Transaction Documents and any other
documents referred to in this Agreement or any Transaction Document, constitutes
the whole agreement between the Parties and supersedes any previous arrangements
or agreements between them.

13.2     Each Party confirms that it has not entered into this Agreement or any
other Transaction Document on the basis of any representation, warranty,
undertaking or other statement whatsoever which is not expressly incorporated
into this Agreement or the relevant Transaction Document.

13.3     Nothing in this Clause 13 shall operate to limit or exclude any
liability for fraud.

13.4     The Parties agree that no representations, warranties, undertakings or
promises have been expressly or impliedly given in respect of the subject matter
of the Transaction Documents other than those which are expressly stated in the
Transaction Documents.

13.5     If a Party has made or given any representation, warranty or promise or
otherwise made any innocent or negligent misrepresentation then, (except to the
extent that it has been expressly set out in this Agreement) the Party to whom
it is given or made waives any rights or remedies which it may have in respect
of it and agrees that the other Party shall have no liability in respect of
it.  No Party shall have any claim for innocent or negligent misrepresentation
based upon any statement in this Agreement.

13.6     This Clause 13 shall not exclude the liability of a Party for fraud or
fraudulent misrepresentation.

13.7     No Party shall have any remedy in respect of any statement not set out
in the Transaction Documents upon which it relied in entering into the
Transaction Documents, unless the statement was made fraudulently.





12

--------------------------------------------------------------------------------

 



14.       SEVERANCE AND VALIDITY

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, it shall be
deemed to be severed from this Agreement. The remaining provisions will remain
in full force in that jurisdiction and all provisions will continue in full
force in any other jurisdiction. The Parties shall then use all reasonable
endeavours to replace the invalid or unenforceable provision by a valid and
enforceable substitute provision the effect of which is as close as possible to
the intended effect of the invalid or unenforceable provision.

15.       VARIATIONS

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of the Parties.

16.       REMEDIES AND WAIVERS

16.1     No waiver of any right under this Agreement shall be effective unless
in writing. Unless expressly stated otherwise a waiver shall be effective only
in the circumstances for which it is given.

16.2     No delay or omission by any Party in exercising any right or remedy
provided by law or under this Agreement shall constitute a waiver of such right
or remedy.

16.3     The single or partial exercise of a right or remedy under this
Agreement shall not preclude any other nor restrict any further exercise of any
such right or remedy.

16.4     The rights and remedies provided in this Agreement are cumulative and
do not exclude any rights or remedies provided by law.

16.5     Without prejudice to any other rights or remedies that the Parties may
have, the Parties acknowledge and agree that damages would not be an adequate
remedy for any breach of Clause 8 (Non-Competition) or Clause 9
(Confidentiality) and that the remedies of injunction, specific performance and
other equitable remedies may be appropriate for any threatened or actual breach
of such Clauses.

17.       EFFECT OF COMPLETION

The provisions of this Agreement and of the other Transaction Documents which
remain to be performed following Completion shall continue in full force and
effect notwithstanding Completion.

18.       THIRD PARTY RIGHTS

18.1     A person who is not a Party shall have no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of the terms of this
Agreement.

18.2     The Parties may amend or vary this Agreement in accordance with its
terms without the consent of any other person.

19.       PAYMENTS

19.1     Any amount payable by the Buyer to Seller shall be made in full without
set‑off or counter‑claim and free from any deduction or withholding whatsoever,
except as required by law or this Agreement. In the event withholding taxes are
levied by tax





13

--------------------------------------------------------------------------------

 



authorities on the Seller’s income in respect of the Shares, the Buyer shall
deduct such taxes from payments payable by the Buyer to the Seller, pay such
taxes on behalf of the Seller, and provide the Seller with appropriate tax
certificates or other official documents evidencing such payment within 30
calendar days. Each Party agrees to comply with the other Party’s reasonable
requests for certification, information, documentation, or other reporting
requirement necessary to obtain reduced rates under applicable income tax
treaties. Each Party agrees to notify the other Party of any such potential
taxes and to reasonably cooperate with the other Party in its efforts to obtain
such reduced tax rates or eliminate such taxes, to the extent permitted by
Applicable Law. Except as otherwise expressly set forth herein, each Party shall
be solely responsible for all taxes payable with respect to such Party’s own
income under this Agreement.

20.       COSTS AND EXPENSES

Each Party shall pay its own costs and expenses in connection with the
negotiation, preparation and performance of this Agreement and the other
Transaction Documents.

21.       NOTICES

21.1     Any notice or other communication to be given under or in connection
with this Agreement (“Notice”) shall be in the English language in writing and
signed by or on behalf of the Party giving it. A Notice may be delivered
personally or sent by electronic mail or national or international courier to
the address or electronic mail address provided in Clause 21.3, and marked for
the attention of the person specified in that Clause.

21.2     A Notice shall be deemed to have been received:

(a)       at the time of delivery if delivered personally;

(b)       upon confirmation of receipt if transmitted by electronic mail, with
time of receipt being the uniform time the electronic mail enters the
information processing system that the recipient has designated or uses for the
purpose of receiving electronic mail (but only if followed by transmittal of the
same notice by national or international courier on the next Business Day); or

(c)       five (5) Business Days after the time and date of posting if sent by
international courier,

provided that if deemed receipt of any Notice occurs after 6.00 p.m. or is not
on a Business Day, deemed receipt of the Notice shall be 9.00 a.m. on the next
Business Day. References to time in this Clause 21 are to local time in the
country of the addressee.





14

--------------------------------------------------------------------------------

 



21.3     The addresses and electronic mail addresses for service of Notice are:

Seller:

Name:

GLU MOBILE INC.

 

 

Address:

875 Howard Street, Suite 100

 

San Francisco, California 94105

 

 

For the attention of:

General Counsel

E-mail:

legal@glu.com

 

Buyer:

Name:

SABER INTERACTIVE

Address:

4 Winthrop Pl,

 

Maplewood, NJ 07040

For the attention of:

Director

E-mail:

iones@saber3d.com

 

Company:

Name:

GLU MOBILE (RUSSIA) LIMITED

Address:

4  Winthrop Pl,

Maplewood, NJ 07040

 

For the attention of:

Director

E-mail:

iones@saber3d.com

 

21.4     A Party shall notify the other Parties of any change to its details in
Clause 21.3 in accordance with the provisions of this Clause 21, provided that
such notification shall only be effective on the later of the date specified in
the notification and five (5) Business Days after deemed receipt.

22.       COUNTERPARTS

This Agreement may be executed in counterparts and shall be effective when each
Party has executed and delivered a counterpart. Each counterpart shall
constitute an original of this Agreement, but all the counterparts shall
together constitute one and the same document.

23.       GOVERNING LAW AND SETTLEMENT OF DISPUTES

23.1     This Agreement, including Clause 23.2 and any claim, dispute or issue
arising out of or in connection with this Agreement or its subject matter
(including non-contractual claims) shall be governed by and shall be construed
in accordance with English law.

23.2     Any dispute arising out of or in connection with this Agreement,
including any question regarding its existence, validity or termination, shall
be referred to and finally resolved by arbitration under the LCIA Rules, which
Rules are deemed to be incorporated by reference into this Clause. The number of
arbitrators shall be one. The seat, or legal





15

--------------------------------------------------------------------------------

 



place, of arbitration shall be London, UK. The language to be used in the
arbitration proceedings shall be English.

24.       JURISDICTION

The courts of England and Wales shall have jurisdiction to settle any claim,
dispute or issue between the Parties whether arising out of or in connection
with this Agreement or its subject matter, or otherwise (including
non-contractual claims).  Such jurisdiction shall be exclusive and each of the
Parties agrees that it will not institute proceedings in the courts of any
country other than England and Wales.  The Parties to this Agreement irrevocably
submit to such jurisdiction and waive any objection to it, on the ground of
inconvenient forum or otherwise.  No Party shall oppose the recognition or
enforcement of a judgment, order or decision of those courts in respect of any
such claim or dispute by the courts of any state which, under the laws and rules
applicable in that state, are competent or able to grant such recognition or
enforcement.

EXECUTED on the date first stated above.

GLU MOBILE INC.

 

 

 

By:  /s/ Scott J. Leichtner

 

 

 

Name:

Scott J. Leichtner

 

 

 

Position:

Vice President and General Counsel

 

 

SABER INTERACTIVE

 

 

 

By:  /s/ Andrey Iones

 

 

 

Name: Andrey Iones

 

 

 

Position: COO

 

 

16

--------------------------------------------------------------------------------